DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 30 June 2021.  These drawings are acceptable.

Claim Objections
Claim 10 is objected to because of the following informalities:  in the third-to-last line, “a pendulum-like motion” should be - - the pendulum-like motion - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 12-14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10, 12-14, and 20, the phrase "pendulum-like motion" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "pendulum-like motion"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
In Claim 10, with the first pendulum-like motion limitation, it is unclear what structure is allowed operation with a pendulum-like motion. It is assumed the operation is for the robots.

Claim Rejections - 35 USC § 103
Claims 1-2, 5-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casanelles Moix (US 2015/0246446) (“Casanelles”) in view of Kong et al. (US 2004/0091348) (“Kong”). 
Casanelles discloses:
Claim 1: two articulated robots (“[0018] A shown, the system may include two robots 1, which may be articulated robots with four axes as shown.”) mounted on opposite sides with respect to the central vertical plane of the press line (FIG. 1),
each robot comprising at least a robot base, a robot wrist, a first arm and at least four rotational axes in series between each robot base and each robot wrist (“[0018] A shown, the system may include two robots 1, which may be articulated robots with four axes as shown.”), and
the first arm of each robot operable to swing in a vertical plane in the press line flow direction (arms of 1 are capable of swinging as claimed);
each robot further comprising an additional arm (5) that has a proximal end fixed to the robot wrist and a distal end carrying an additional rotational axis (14 has motors; paragraph [0040]);
Claim 5: the at least four rotational axes including a wrist rotation axis; and, the robots being configured such that the wrist rotation axes of the wrists of the robots and the additional rotational axes are parallel to each other and to the first axes of the robots (FIG. 1);
Claim 6: a crossbar (5) with its ends attached to the additional axes of the two robots and adapted to carry a gripper system for picking parts to be handled;
Claim 7: the crossbar being adjustable in length (10; horizontal arrow at 10 in FIG. 1);
Claim 8: the robots being 4-axes robots (“articulated robots with four axes as shown”);
Claim 9: a control unit (7) configured to operate the two robots jointly, such that the two robots can handle a part between them;

mounting the robots on opposite sides with respect to the central vertical plane of the press line (FIG. 1);
operating the robots with a pendulum-like motion in the direction of the press line flow to unload parts from one station of the press line and load the parts in another station of the press line (arms of 1 are capable of swinging as claimed);
Claim 12: providing a crossbar (5) with its ends attached to the additional axes of the two robots and adapted to receive a gripper system for picking the parts to be handled (FIG. 2; 8/9 with 14);
Claim 13: the robots being operated jointly to handle a part between them (A/B);
Claim 15: successive stations arranged along a press line flow direction and at least one handling system as claimed in claim 1 for one or both loading parts to a station of the stamping press line or unloading parts from a station of the stamping press line (paragraph [0005]; “two consecutive stations of the press line” implies successive stations arranged along a press line flow direction);
Claim 18: each robot being mounted on a structure attached to a press of the press line (FIG. 1 shows a part of the press of the press line; paragraph [0007]).
Casanelles does not directly show:
Claim 1: each robot being mounted with the first axis of the at least four rotational axes horizontal and mounted perpendicular to the press line flow direction;
Claim 2: the two robots being mounted such that the first axes of the two robots, which are horizontal and perpendicular to the press line flow direction, are aligned with each other;
with their first axes horizontal and perpendicular to the press line flow direction thereby allowing operation with a pendulum-like motion;
Claim 14: the two robots being operated alternately, such that while one robot unloads one part from a first station and loads it to a second station, the other robot returns empty from the second station towards the first;
Claim 16: the robots being wall mounted;
Claim 17: each robot being mounted with its base fixed to a vertical wall;
Claim 19: the robots being mounted with their first axes above the central line of the press line, such that the robot wrists remain below the first axis of the robots during a press loading/unloading operation;
Claim 20: mounting the robots with their bases attached to vertical walls.
Kong shows a similar device having:
Claim 1: each robot being mounted with the first axis of the at least four rotational axes horizontal and mounted perpendicular to the press line flow direction (paragraph [0044], “It is pointed out that, although the base 11 is illustrated as lying on the ground, the base 11 can also be mounted to walls, etc.”);
Claim 2: the two robots being mounted such that the first axes of the two robots, which are horizontal and perpendicular to the press line flow direction, are aligned with each other (paragraph [0044]; Casanelles shows the mirrored orientation which would be for alignment);
Claim 10: mounting the robots on opposite sides with respect to the central vertical plane of the press line, with their first axes horizontal and perpendicular to the press line flow direction thereby allowing operation with a pendulum-like motion (paragraph [0044]);
Claim 16: the robots being wall mounted (paragraph [0044]);
Claim 17: each robot being mounted with its base fixed to a vertical wall (paragraph [0044]);

Claim 20: mounting the robots with their bases attached to vertical walls (paragraph [0044]);
for the purpose of increasing the possible configuration of the robots for various application specifications (paragraph [0005]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Casanelles as taught by Kong and include Kong’s similar device having:
Claim 1: each robot being mounted with the first axis of the at least four rotational axes horizontal and mounted perpendicular to the press line flow direction;
Claim 2: the two robots being mounted such that the first axes of the two robots, which are horizontal and perpendicular to the press line flow direction, are aligned with each other;
Claim 10: mounting the robots on opposite sides with respect to the central vertical plane of the press line, with their first axes horizontal and perpendicular to the press line flow direction thereby allowing operation with a pendulum-like motion;
Claim 16: the robots being wall mounted;
Claim 17: each robot being mounted with its base fixed to a vertical wall;
Claim 19: the robots being mounted with their first axes above the central line of the press line, such that the robot wrists remain below the first axis of the robots during a press loading/unloading operation;
Claim 20: mounting the robots with their bases attached to vertical walls;
for the purpose of increasing the possible configuration of the robots for various application specifications.

while one robot unloads one part from a first station and loads it to a second station, the other robot returns empty from the second station towards the first,” paragraphs [0060]-[0063] of Casanelles imply that the disclosed structures can be used in various methods, obviously including the method of Claim 14 for the purpose of isolating the parts from each other to reduce cross-contamination and/or damage between the parts (paragraph [0062]).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casanelles in view of Kong and Jonsson (US 2015/0292909). 
Casanelles discloses all the limitations of the claims as discussed above.
Casanelles does not directly show:
Claim 4: the motor mounted on the additional arm near the proximal end, and a transmission between the motor and the additional rotational axis.
Jonsson shows a similar device having:
Claim 4: the motor (13) mounted on the additional arm near the proximal end, and a transmission between the motor and the additional rotational axis (20 transmits among 11/12/etc.);
for the purpose of providing a system that provides feedback with low energy consumption (paragraph [0005]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Casanelles and Kong as taught by Jonsson and include Jonsson’s similar device having:
Claim 4: the motor mounted on the additional arm near the proximal end, and a transmission between the motor and the additional rotational axis;
for the purpose of a system that provides feedback with low energy consumption.

Response to Arguments
Applicant's arguments filed 30 June 2021 have been fully considered but they are not persuasive except for the priority statement, the objections, and some indefinite rejections.
Re. first paragraph of p. 10, rationale was given for all combinations of prior art references.
Re. second paragraph of p. 10, there is no claiming of “wrapped around an instep.” (original emphasis)
Re. last paragraph of p. 10, since the indefinite “pendulum-like” is claimed, Casanelles’s robots have some type of swinging motion due to rotation of the robots’ joints/wrist.
Re. the press line flow of p. 12, Kong is used for this obvious variant. It is obvious to mount the robots of Casanelles on the wall instead of the ground/floor in view of Kong as rejected.
Re. arguments of pp. 12-13 with the parallel manipulators, Kong was not used for parallel manipulators, simply rendering obvious that robots can be mounted on the wall for rotation as claimed.
Parallel manipulators as shown in the remarks are not disclosed in Kong. Kong was used for the location of the robot, not the specific robots disclosed in Kong.
Kong suggests in paragraph [0044] that different configurations of robots can be used for various application specifications.
Re. p. 16, second paragraph, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Re. rotation of Casanelles on p. 16, joints 4 are capable of moving, rendering arms 3 capable of being parallel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652